                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GREGORY SHENKMAN,
                                                                                          Case No. 18-cv-05715-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER
                                  10     IBERIABANK CORPORATION,                          Re: Dkt. No. 21

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Gregory Shenkman and defendant Iberiabank

                                  15   Corporation’s (together, “the parties”) joint stipulation to dismiss the action without

                                  16   prejudice. Dkt. 21. On August 16, 2018, Shenkman commenced an action in the

                                  17   Superior Court of the State of California, County of Marin. Dkt. 1-2. On September 18,

                                  18   2018, defendant removed the action to this court. Dkt. 1. On October 25, 2018, Kristina

                                  19   Nenaydokh filed a notice of judgment lien against Senkman, based on an action in state

                                  20   court. Dkt. 20. On December 18, 2018, the parties filed a stipulation for voluntary

                                  21   dismissal without prejudice pursuant to FRCP 41(a)(1)(A)(ii). Dkt. 21. Nenaydokh did

                                  22   not provide written consent to the stipulation.

                                  23          Ordinarily, “[a] voluntary dismissal by stipulation under Rule 41(a)(1)(A)(ii) is

                                  24   effective immediately upon filing and does not require judicial approval.” 9 Charles Alan

                                  25   Wright & Arthur R. Miller, Fed. Prac. & Proc. § 2363. However, even after a dismissal by

                                  26   stipulation, the court retains jurisdiction over the action with respect to, e.g., attorneys’

                                  27   liens. Id.; see also Martens v. Hadley Mem'l Hosp., 753 F. Supp. 371, 373 (D.D.C. 1990).

                                  28   In this action, the court faces the question of whether to close the case pursuant to the
                                  1    parties’ stipulation even though a judgment lienholder who had noticed a lien in the case

                                  2    was not party to the stipulation.

                                  3           California Civil Procedure Code § 708.440 provides, in part:

                                  4                  unless the judgment creditor's money judgment is first satisfied
                                                     or the lien is released . . . no compromise, dismissal,
                                  5                  settlement, or satisfaction of the pending action . . . may be
                                                     entered into by or on behalf of the judgment debtor, without the
                                  6                  written consent of the judgment creditor or authorization by
                                                     order of the court
                                  7
                                       Cal. Civ. Proc. Code § 708.440(a).
                                  8
                                              The rule applies to actions in federal court. Simplicity Int'l v. Genlabs Corp., No.
                                  9
                                       09-CV-06146-SVW-RC, 2011 WL 13180213, at *1–3 & n.5 (C.D. Cal. Aug. 18, 2011)
                                  10
                                       (“Nor do the Federal Rules of Civil Procedure preempt § 708.440(a).”); see also Paul
                                  11
                                       Revere Ins. Grp. v. United States, 500 F.3d 957, 960 (9th Cir. 2007) (applying Cal. Civ.
                                  12
Northern District of California
 United States District Court




                                       Proc. Code § 708.410 “[c]onsistent with [FRCP] Rule 69(a)”); Grannan v. Alliant Law
                                  13
                                       Grp., P.C., No. C10-02803 HRL, 2012 WL 216522, at *9 (N.D. Cal. Jan. 24, 2012);
                                  14
                                       Eclipse Grp. LLP v. Target Corp., No. 15-CV-1411 JLS (BLM), 2018 WL 4680006, at *3
                                  15
                                       (S.D. Cal. Sept. 28, 2018).
                                  16
                                              “The judgment lien statutes are strictly construed and followed, and conduct that
                                  17
                                       does not conform to those statutes is ineffective.” Flores v. Jewels Mktg. & Agribusiness,
                                  18
                                       No. 1:07-CV-334 AWIDLB, 2010 WL 1486913, at *5 (E.D. Cal. Apr. 13, 2010); accord
                                  19
                                       Casa Eva I Homeowners Assn. v. Ani Construction & Tile, Inc., 134 Cal. App. 4th 771,
                                  20
                                       780 (2005); Pangborn Plumbing Corp. v. Carruthers & Skiffington, 97 Cal. App. 4th 1039,
                                  21
                                       1056 (2002). The statute provides that “no . . . dismissal . . . of the pending action . . .
                                  22
                                       may be entered into by or on behalf of the judgment debtor, without the written consent of
                                  23
                                       the judgment creditor or authorization by order of the court[.]” Cal. Civ. Proc. Code
                                  24
                                       § 708.440(a) (emphasis added). Under the plain language, a judgment debtor may not
                                  25
                                       voluntarily dismiss a case he brings once a judgment lien is attached absent approval
                                  26
                                       from the lienholder or the court. See, e.g., Simplicity, 2011 WL 13180213, at *1–3. The
                                  27
                                       rule applies “irrespective” of whether the resolution of the case involves compensation to
                                  28
                                                                                     2
                                  1    the debtor. Flores, 2010 WL 1486913, at *6. Still, “California courts have upheld

                                  2    voluntary dismissals where a lienholder failed to object to the dismissal[.]” Simplicity,

                                  3    2011 WL 13180213, at *3 (citing McDade v. Ash, No. B205215, 2009 WL 33297, at *1

                                  4    (Cal. Ct. App. Jan. 7, 2009)).

                                  5           To dismiss this action in compliance with California Civil Procedure Code

                                  6    § 708.440, the parties face two alternatives. First, they can obtain Nenaydokh’s written

                                  7    consent to dismiss the case. Second, they can serve a copy of the stipulation to dismiss

                                  8    and this order on Nenaydokh either personally or by mail, pursuant to the requirements of

                                  9    California Civil Procedure Code § 708.440(b), and file proof of service with the court.

                                  10   Nenaydokh would then have 30 days from the date of service to file a statement of

                                  11   opposition to dismissal in this action. If Nenaydokh does not file an opposition within that

                                  12   time frame, the court will deem the dismissal unopposed. If Nenaydokh timely opposes,
Northern District of California
 United States District Court




                                  13   the parties may file a motion to approve the dismissal pursuant to the requirements of

                                  14   California Civil Procedure Code § 708.440(b).

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 10, 2019

                                  17                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  18                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
